DISSENTING OPINION BY
JUDGE COSGROVE
I agree with the President Judge’s dissenting opinion and write separately to emphasize two points:
As this case hinges on interpretation of the phrase “future installments of compensation,” the Majority opinion defies the basic, common understanding of just what an “installment” is, namely: “one of the parts into which a debt is divided when payment is made at intervals.” Merriam-Webster. http://www.merriam-webster.com/ (last visited November 21, 2016). Clearly, a certain regularity is attached to the - concept of “interval,” something which may clearly apply to the term “future disability benefits,” but is not so easily attached tb “medical expenses,” as they usually arise (as in this case) with no certainty. The Majority, however, conflates these two discrete concepts.
I am further disturbed by the failure of the Majority to find waiver, given the Em*1024ployer’s more than decade long acquiescence in what Claimant understood as the intended resolution of the subrogation lien question. Claimant’s counsel outlined this understanding in a clear and concise letter which Employer not only failed to challenge but instead, consistent with that understanding, paid Claimant’s medical bills as they arose over the course of thirteen years. This can only be considered waiver, but Employer’s challenge now to this longstanding arrangement mocks the certainty which the resolution of the subrogation hen intended.
For these reasons, I must dissent.
President Judge Leavitt and Judge McCullough join this dissent.